Fourth Court of Appeals
                               San Antonio, Texas
                                     October 17, 2018

                                   No. 04-18-00625-CR

                                  Cesar Rafael ZUNIGA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR7824
                       Honorable Mary D. Roman, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on October 17, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court